Los hechos están expresados en la opinión.
El Juez Asociado Se: Wolf,
emitió la opinión del tribunal.
: La cuestión planteada en este caso es si la acción ha pres-crito a tenor .de lo que prescribe el artículo 1869 del Código Civil? que dice' como sigue:
“Art. 1869. — Prescriben por el transcurso de un año.
'“1. La acción para recobrar o retener la posesión.
'íl2. La acción para exigir la responsabilidad civil por injuria o ■'Calumnia, y por las obligaciones derivadas de la culpa o negligencia de que se trata en el artículo 1803 desde que lo supo el agraviado."
El artículo 1803 reza como sigue:
'“Art. 1803. — El que por acción u omisión. causa daño a otro, in-terviniendo culpa'o negligencia, está obligado a reparar el daño cau-sado. ’ ’
La demanda en este caso, radicada en agosto 2, 1915, se ha titulado “Daños y perjuicios,” j los actos alegados son:
A. Que por el mes de octubre de 1912, el demandado José Collazo Bracero, por medio de sus agentes y empleados, re-colectó y se apropió la cosecha de café de la finca del deman-dante arriba descrita, valorada en $240 en junto.
B. Que un día del mes de agosto de 1913, también por or-den del demandado, se destruyó una casa valorada en $50 situada en la misma propiedad.
C.-Que en la misma fecha, también bajo órdenes del de-mandado, los empleados de éste penetraron en la finca citada y arrancaron' y se llevaron los resiembros de café que había en ella, talando y destruyendo las semillas y resiembros.
D. Que en el año de 1913 y hacia fines del mismo, el de-mandado penetró en la finca y recolectó y se apropió el café qué había én ella, .montante a $260.-
*707E. Que por el rues de octubre de 1914 el demandado re-colectó y se apropió otra cosedla de cafó ascendente a $180 en junto.
El demandante había radicado anteriormente contra el demandado un pleito de mejor derecho y obtenido en su contra una sentencia firme en 16 de febrero de 1915.
El apelante sostiene que con excepción de los actos que tuvieron lugar en octubre de 1914, todos los demás han pres-crito, y estamos de acuerdo con él. Esta corte ha conside-rado todas las acciones en que intervienen culpa o negligen-cia, conocidas en derecho americano por agravios (torts), -previstas en el artículo 1803. Buso et al., v. Martínes, 18 D. P. R. 1035; Colls v. Municipio de Lares, 23 D. P. R. 867; Dotting v. Rigo & Co., 22 D. P. R. 405; Hernández v. Benet et al., 22 D. P. R. 577; Parés v. Ruiz, 19 D. P. R. 342 y casos citados. Yéase también el caso de Porto Rico v. Enmanuel, 235 U. S. 251. La única excepción es el caso de Carmona v. Cuesta, 20 D. P. R. 229, citado por la corte inferior, pero la acción en aquél caso, como lo indicamos en el mismo y lo hemos hecho desde entonces, era una acción especial atem-perada al artículo 38 de la Ley Hipotecaria. La idea es que cuando a una persona se le priva de la oportunidad de recu-perar una finca por los actos o traspasos maliciosos de otra, surge una causa de acción en favor de la persona perjudicada, 3 a que le sirve de sustituta de la acción real que1 de otro modo hubiera tenido.
Convenimos con el apelado que el mero hecho de' que ti-tulase su acción como daños y perjuicios no da lugar a la pres-cripción; pero sostenemos que todos los actos descritos caen dentro del artículo 1803 y no de ninguna otra disposición legal. El apelado insiste en la mala fe del apelante, y es éste otro indicio de la naturaleza torticera de los actos ale-gados en la demanda.
No podemos estar conformes con la teoría del apelado de que el artículo 1803 excluye aquellos casos que no revisten caracteres de delito o “falta,” la que comúnmente se dis-*708tingue de la culpa. Se alega que el demandado lia penetrado en la propiedad de la contraria y se lia apropiado las cose-chas y realizado otros actos violentos. En ninguna parte se alega que las cosechas recolectadas eran los frutos naturales de la tierra, ni quien los sembrara, sino que todos los actos mencionados se describen como ataques a la propiedad (trespasses), si no como actos punibles, quizá, a tenor de lo que prescribe el artículo 517 del Código Penal.
Si bien es cierto que la contestación del demandado alega la posesión de la finca en controversia y aun si pudiera con-siderarse que la cuestión litigiosa (issue) fué la de los frutos, sin embargo la apropiación de frutos o cosechas constituye, también un acto torticero previsto en el artículo 1803, cuando menos si tal acción se entablara por separado. Luego, aquí no existe ninguna acción reivindicatoría en la que puedan las cosechas considerarse como accesiones de la finca, o cual-quier otra que sustituya la que pudiera originarse con arreglo al artículo 38 de la Ley Hipotecaria. No es posible consi-derar este pleito dentro de la excepción establecida en el caso de Carmona v. Cuesta, supra, puesto que la finca no ha sido enajenada en favor de terceros.
El único punto que nos resta es la mala fe de1 parte del apelante. Esta era una cuestión de hecho, y en ausencia de un convencimiento claro de que la corte inferior haya come-tido error nos sentimos obligados a seguirla.
La sentencia apelada debe ser revocada y registrarse otra por la suma de $180, 'pero sin costas ni honorarios de abogado por ser menor de $500 la cantidad concedida.

Bevocada la sentencia apelada y dictada otra por $180, sin costas ni honorarios de aho-gado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.